Name: 95/194/EC: Commission Decision of 30 May 1995 amending Decision 93/455/EEC approving certain contingency plans for the control of foot-and-mouth disease
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  agricultural activity;  trade policy;  health
 Date Published: 1995-06-07

 Avis juridique important|31995D019495/194/EC: Commission Decision of 30 May 1995 amending Decision 93/455/EEC approving certain contingency plans for the control of foot-and-mouth disease Official Journal L 124 , 07/06/1995 P. 0038 - 0038COMMISSION DECISION of 30 May 1995 amending Decision 93/455/EEC approving certain contingency plans for the control of foot-and-mouth disease (Text with EEA relevance) (95/194/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/423/EEC of 26 June 1990 amending Directive 85/511/EEC introducing Community measures for the control of foot-and-mouth disease, Directive 64/432/EEC on animal health problems affecting intra-Community trade in bovine animals and swine and Directive 72/462/EEC on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (1), and in particular Article 5 (4) thereof, Whereas the Commission has already laid down criteria to be applied when drawing up contingency plans for the control of foot-and-mouth disease by Commission Decision 91/42/EEC of 8 January 1991 laying down the criteria to be applied when drawing up the contingency plans for the control of foot-and-mouth disease, in application of Article 5 of Council Directive 90/423/EEC (2); Whereas the Netherlands has submitted for approval national contingency plans; whereas, after examination these plans permit the desired objective to be attained and fulfil all the criteria laid down in Decision 91/42/EEC; Whereas contingency plans for certain Member States have been approved by Commission Decision 93/455/EEC of 23 July 1993 approving certain contingency plans for the control of foot-and-mouth disease (3); whereas, therefore, it is necessary to amend the said Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 93/455/EEC is hereby amended as follows: 'The Netherlands` is added to the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 May 1995. For the Commission Franz FISCHLER Member of the Commission